Case 19-21531 Doc5 Filed 08/28/19 Page 1 of 2

Fill in this information to identify your case:

Debtor 1 DAMON B HEARD

First Name Middle Name Last Name

 

 

Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

 

Case number ee oy “
(if known) ts f : 0 Check if this is an
OV Atay 7 amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/45

 

If you are an individual filing under chapter 7, you must fill out this form if:
l@ creditors have claims secured by your property, or

Hl you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

   

     

 

 

info on belov
{he property that is collateral _ What do yéu intend to do
: ee securesadebt?

Creditors Mariner Finance @ Surrender the property. XO No
name: OC Retain the property and redeem it.

D3 Retain the property and enter into a W Yes
Description of 2015 Nissan Rogue 60000 miles Reaffirmation Agreement.
property Location: 927 EAST 41ST CO Retain the property and [explain]:
securing debt. STREET, Baltimore MD 21218
Creditors Santander C1 Surrender the property. C1 No
name: 2 Retain the property and redeem it.

_ lf Retain the property and enter into a M Yes
Description of 2017 NISSAN ALTIMA 27000 Reatfirmation Agreement

property miles CZ Retain the property and [explain]:
securing debt, Location: 927 EAST 41ST Property and [explain]

STREET, Baltimore MD 21218

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

   

Describe your unexpired personal property leases Wil the) assumed?

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 19-21531 Doc5 Filed 08/28/19 Page 2 of 2

 

 

Debtor1 DAMON B HEARD Case number (if known)
Lessor's name: OO No
Description of leased

Property: O Yes
Lessor's name: OO No
Description of leased

Property: O] Yes
Lessor's name: OO No
Description of leased

Property: O Yes
Lessor's name: 01 No
Description of leased

Property: O Yes
Lessor's name: 0 No
Description of leased

Property: DO Yes
Lessor's name: O No
Description of leased

Property: DO Yes
Lessor's name: O No
Description of leased

Property: O Yes

EER Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

x Dawe bw f X

 

 

 

DAMON B HEARD , Signature of Debtor 2
Signature of Debtor 1
Date August 28, 2019 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
